OPINION AND ORDER
The motion of the Commonwealth of Kentucky for a review of the decision of the Court of Appeals is granted.
The decision of the Court of Appeals rendered October 29, 1982, is now vacated, and this proceeding is remanded to the Court of Appeals for reconsideration in light of this court’s opinion in Commonwealth of Kentucky v. McIntosh, Ky., 646 S.W.2d 43, rendered February 16, 1983.
STEPHENS, C.J., and AKER, LEIBSON, STEPHENSON, VANCE and WINTER-SHEIMER, JJ., sitting.
All concur.
/s/ Robert F. Stephens Chief Justice